Citation Nr: 1537053	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating due to individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file contains a VCIP Unscannable Document(s) Placeholder for four compact discs (CDs) dated June 11, 2014.  It is unclear why those CDs were unable to be scanned and what documents were contained on those CDs.  As the information on those CDs may be pertinent to the issue on appeal, further development is necessary before the Board can adjudicate the issue on appeal.  In the event that the AOJ is unable to obtain the documents associated with those CDs and associate them with the Veteran's claims file, he must be offered the opportunity to submit them himself.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should document, to the extent possible, what documents are contained on the unscannable CDs described in the July 11, 2014 VCIP Unscannable Document(s) Placeholder.

The AOJ should then attempt to obtain readable or scannable CDs or copies of the documents that are the subject of the July 11, 2014 VCIP Unscannable Document(s) Placeholder.   To the extent that readable copies are not made a part of the record, the Veteran must be notified of the unavailability of any missing records and be afforded an opportunity to provide any copies of such records that he may have in his possession.

2. After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

